Citation Nr: 0946498	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-15 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from August 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2007.  


FINDINGS OF FACT

1.  The veteran is not blind or in a nursing home and, 
despite his disabilities, he is able and competent to perform 
his activities of daily living without regular assistance 
from another person.

2.  The veteran does not have a single disability rated 100 
percent.

3.  The veteran is not substantially confined to his dwelling 
and immediate premises.


CONCLUSION OF LAW

The criteria for special monthly pension based on a need for 
regular aid and attendance or on being housebound have not 
been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a December 2006 letter, prior to the initial adjudication 
of the claims, the RO notified the Veteran of the information 
necessary to substantiate the SMP claim, based on the need 
for aid and attendance, or housebound status.  He was 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  

As to the duty to assist, all available VA medical records 
have been obtained, and the Veteran has not identified any 
potentially relevant records which have not been obtained.  A 
VA medical examination was obtained in July 2008.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The examination 
described the disabilities in sufficient detail and based on 
sufficient evidence for the Board to make an informed 
decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Special Monthly Pension

In September 1998, the Veteran was found to be permanently 
and totally disabled due to degenerative arthritis of the 
right hip; arthritis of the right knee; and low back pain, 
and he was granted basic non-service-connected pension, 
effective in June 1998.  His claim for an increased rate of 
pension based on a need for regular aid and attendance or by 
reason of housebound status was received in November 2006.  

In order to establish entitlement to special monthly pension 
(SMP) based on the need for regular aid and attendance, a 
Veteran must be a patient in a nursing home on account of 
mental or physical incapacity; or be blind or so nearly blind 
as to have corrected visual acuity in both eyes of 5/200 or 
less or concentric contraction of the visual field to 5 
degrees or less; or have a factual need for regular aid and 
attendance of another person.  38 U.S.C.A. § 1502, 1521; 38 
C.F.R. § 3.351.  

According to a VA examination in July 2008, the Veteran was 
living in a trailer with a roommate, and his best corrected 
vision was not 5/200 or worse, and there is no lay or medical 
evidence of visual field impairment.  Thus, as he is not in a 
nursing home or blind or nearly blind, it must be determined 
whether the veteran has a factual need for regular aid and 
attendance of another person.   

Determinations as to factual need for aid and attendance must 
be based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable, frequent need to adjust prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care and assistance on a regular basis to protect the veteran 
from hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made; the particular 
personal functions, which the veteran is unable to perform, 
should be considered in connection with his condition as a 
whole, and the need for aid and attendance must only be 
regular, not constant.  Id.  For a favorable rating, at a 
minimum, one of the enumerated factors must be present.  
Turco v. Brown, 9 Vet. App. 222, 224-5 (1996).  

The Veteran contends that sometimes he cannot even put a sock 
on without help.  He states that when his back is pinching 
his nerve, both legs shake and he can hardly make it to the 
bathroom or go anywhere.  He states that if there is nothing 
to grab, he cannot get up when he falls.  Sometimes, he 
cannot lift his leg to get into the shower, for 3 to 5 days 
at a time.  He states that some days he does not leave the 
house, and sometimes he leaves only to get the mail.  

In connection with his claim, the Veteran submitted a 
statement from his attending VA physician, dated in October 
2006, which noted that the Veteran's major diagnosis was 
severe traumatic arthritis, with symptoms of severe pain and 
tenderness, limitation of motion, and that the Veteran used a 
cane.  He also had moderate hyperlipidemia and mild 
hypertension.  However, the doctor also noted that the 
Veteran was not in need of aid or attendance of someone else 
in the ordinary activities of daily living, or housebound, 
i.e., confined to his house or immediate premises.  

VA treatment records dated during the appeal period show that 
the Veteran has been seen on approximately an annual basis, 
with no complaints shown other than pain.  In addition to his 
low back, hip, and knee disorders, he also has hypertension, 
and degenerative joint disease of the cervical spine with 
radiculopathy.  X-rays in October 2007 showed degenerative 
changes in the cervical spine with osteophyte formation, and 
encroachment on the neural foramen bilaterally at C3-4 and 
C5-6.  The lumbar spine had mild degenerative changes at 
multiple levels with osteophytes, and disc space narrowing at 
L4-5 and L5-S1.  

On a VA examination in July 2008, the Veteran said that he 
lived in a trailer with a ramp.  He lived with a roommate.  
He said he was able to feed himself, bathe himself, dress, 
and take his own medication.  He stated that his roommate 
drove, and that his roommate had to trim toenails on the 
right foot.  The Veteran was not permanently bedridden, or 
currently hospitalized.  He was able to travel beyond his 
current domicile, and had traveled to the examination with 
his roommate.  His typical daily activities were watching 
television and reading.  He used a cane as an assistive 
device.  He did not have dizziness or memory loss or 
imbalance affecting his ability to ambulate.  There were no 
other impairments that affected his ability to protect 
himself from the daily environment, and he was able to 
perform all self-care functions.  On examination, he stated 
that he had lost 5 pounds in the last 12 months.  He was 
noted to be slim, with a normal posture, and good nutritional 
status.  He had an antalgic gait.  He was able to walk 
without the assistance of another person only within the 
home.  He needed a cane for aid in ambulation.  He had 
unrestricted circumstances in which he could leave the home.  
His best corrected vision was not 5/200 or worse.  He stated 
that the cervical spine hurt to turn his head from side to 
side.  There was no limitation of motion or deformity in the 
thoracolumbar spine.  The left lower extremity was normal.  
The right lower extremity had right hip limitation of motion, 
a limp, and he used a cane.  He was able to get up and down 
unassisted.  He walked with a limp, but his balance was 
normal.  

Thus, the medical evidence establishes that the appellant 
does not have a need for the regular aid and attendance of 
another person.  The Veteran himself is not qualified to 
provide the medical nexus between his disabilities and the 
need for aid and attendance.  Howell v. Nicholson, 19 Vet. 
App. 535 (2006).  The preponderance of the evidence 
establishes that the veteran is able to dress and undress 
himself and keep himself ordinarily clean and presentable, as 
well as feed himself.  He uses a cane, and has no prosthetic 
or orthopedic appliance which requires aid, he is able to 
attend to the wants of nature, and he does not have any 
physical or mental incapacity that requires care and 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  

III.  Housebound

If a veteran does not qualify for increased pension based on 
a need for aid and attendance, increased pension may be paid 
if, in addition to having a single permanent disability rated 
as 100 percent under the rating schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or if the veteran is permanently 
housebound by reason of disability (meaning substantially 
confined to his/her dwelling and the immediate premises or, 
if institutionalized, to the ward or clinical area). 38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  "Substantially 
confined" means that a claimant is restricted to his or her 
house, except for medical treatment purposes.  Howell v. 
Nicholson, 19 Vet. App. 535 (2006).  

The veteran's disabilities have been rated as follows:  
arthritis of the right hip, rated 30 percent disabling; 
arthritis of the right knee, rated 20 percent disabling, and 
degenerative low back pain, degenerative changes of the 
cervical spine, with radiculopathy, and hypertension, each 
rated 10 percent disabling.  Based on the medical evidence 
discussed above, there is there is no indication that the 
rating for any single one of these disabilities should be 100 
percent, and the Veteran states that he is not contending 
such.  

In addition, he has not been shown to substantially confined 
to his dwelling and immediate premises, other than medical 
appointments.  In this regard, although he states that he is 
sometimes not able to leave the house for several days at a 
time, his treating physician stated that he was not confined 
to his house or immediate premises.  Similarly, the VA 
examiner concluded that the Veteran had no restrictions on 
his ability to leave the home.  The evidence establishes that 
he is able to ambulate independently with the use of a cane.  

Thus, preponderance of the evidence is against the claim for 
special monthly pension based on a need for regular aid and 
attendance or on being housebound. The benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Special monthly pension based on a need for aid and 
attendance of another person or on being housebound is 
denied.




____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


